Citation Nr: 0601702	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-22 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to widow's aid and attendance or housebound 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 1941 to April 
1942 and from February 1945 to March 1946.

This appeal to the Board of Veterans Appeals, (the Board) was 
initially taken from actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila.

The appellant is the widow of the veteran, who died in 
February 1976.  

A VA Form 23-22, dated in May 1977, is of record, showing 
that the appellant has recognized The American Legion as her 
representative for VA claims.  For some time thereafter, 
including early in the current appeal, the representative had 
not been fully informed of the actions taken in her case.  
However, the representation issue has since been confirmed 
and her representative is now fully participating in the 
presentation of her case including through an informal 
written presentation of record, dated in December 2005.  

A Board Deputy Vice Chairman granted the appellant's motion 
to advance the case on the docket of which she was duly 
notified in correspondence in August 2004.

The case was remanded by the Board in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

As previously noted, the appellant was reportedly born in 
April 1927 which makes her now well into her 78th year.

As noted in the prior Board action, of record is a VA 
examination in September 2002, to which she was accompanied, 
which showed that pupils were reactive to light although she 
had cataracts; her vision was 20/200, bilaterally.  She 
indicated that she had been advised to have cataract surgery 
and had problems because of her vision which was 
deteriorating.  She complained of multiple joint arthritis 
which she said tended to render her more and more immobile.  
She also was found to have cardiovascular disease and 
hypertension as well as respiratory problems, diagnosed as 
probable bronchial asthma, and abdominal pain of unknown 
etiology.  The opinions expressed as to the activities which 
she could accomplish are not entirely in keeping with the 
severity of the disabilities described and/or alleged.

Also of record were statements from private physicians which 
showed more significant cardiovascular and respiratory 
problems including palpitations, hypertensive cardiovascular 
disease and exertional dyspnea, seemingly somewhat more 
serious than reflected in comparable findings on the VA 
examination.

Since the Board's remand, she has submitted additional 
statements of examinations by private physicians which would 
tend to reflect more serious impairment, but all in all, an 
aggregate lack of solid clinical evidence to support finding 
her reasonably qualified for aid and attendance benefits.

The Board previously noted that although she has been advised 
as to some evidentiary requirements, it was then (and 
remains) unclear that she fully understands, in accordance 
with VCAA and other procedural mandates, what is necessary to 
sustain a grant of the requested benefit. 

She was scheduled for a VA examination in October 2005, but 
failed to appear.  However, it is not shown that she fully 
understood that she needed to participate in that evaluation 
in addition to the private physician's reports of evaluations 
that she had submitted.

Her representative has specifically noted that the Board's 
prior remand required that such an examination be conducted; 
and that if the evidence was not otherwise sufficient to 
support a grant, this would render the lack of a VA 
examination pivotal; and that pursuant to judicial mandates, 
the case must again be remanded for compliance.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board concurs.  

Based on the evidence of record, the Board finds that 
additional development is necessary.  The case is remanded 
for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The appellant should be scheduled for 
a comprehensive aid and 
attendance/housebound examination by a VA 
physician, with legibly written (and/or 
typed transcript) which responds to all 
of the pertinent issues with regard to 
caring for herself, as well as complete 
clinical descriptions of all of her 
disabilities.  X-rays and necessary 
testing should be accomplished.  

The importance of such a comprehensive VA 
examination to ensure adequate clinical 
findings should be emphasized to the 
appellant and she should be afforded an 
opportunity to cooperate with the request 
for the examination.  The Board would 
stress that although the VA has a duty to 
assist her with the development of the 
evidence in connection with her claim, 
the duty to assist is not always a one-
way street. 38 U.S.C.A. § 5107(a); Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The RO should advise the appellant and 
her representative that failure to 
report, without good cause, for an 
examination scheduled in connection with 
a claim may result in denial of that 
claim.  38 C.F.R. § 3.655.

3.  The RO should then readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

